Citation Nr: 0322661	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, wherein the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective April 21, 2000.

In August 2002, the veteran testified before the undersigned 
Board Member at the RO in Lincoln, Nebraska.  A copy of the 
hearing transcript has been associated with the claims file. 


REMAND

Additional evidence has been associated with the claims file 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As the RO has not yet initially 
considered the additional evidence, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. § 7104(a) 
(West 2002); Bernard v. Brown, supra.

During the August 2002 hearing before the undersigned Board 
Member, the veteran indicated that he had undergone an 
audiometric examination in either January or February 2002 at 
the VA Medical Center (VAMC ) in Omaha, Nebraska.  As a 
result, in October 2002, the Board requested all medical 
records from the VAMC in Omaha, Nebraska dating from August 
2000.  In response to the Board's development request, a 
clinical note from the VAMC in Omaha, Nebraska, dated in May 
2002, was received.  However, there are no other additional 
treatment reports dating from August 2000 from the VAMC in 
Omaha, Nebraska within the claims file and it is unclear 
exactly what treatment records were requested.  A review of 
the May 2002 note reflects that the veteran's was last 
examined by VA for his bilateral hearing loss in March 2002.  
That examination report is not contained in the claims file.  

Furthermore, in October 2002, the Board also requested that 
the veteran be scheduled for an additional VA examination to 
determine the current severity of the service-connected 
bilateral hearing loss.  A review of the claims file reflects 
that that examination has not been performed.  Therefore, in 
an effort to assist the veteran prior to final appellate 
review of his claim, the RO should schedule an additional 
audiology examination to determine the current severity of 
the service-connected bilateral hearing loss. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
medical records from the VAMC in Omaha, 
Nebraska for any pertinent treatment and 
evaluation received for bilateral hearing 
loss since August 2000, to include a VA 
audiometric examination in March 2002.  
If any of the aforementioned records can 
not be obtained, documentation as to 
their absence must be provided in the 
claims file. 

2.  The RO should schedule the veteran 
for a VA audiology examination to 
ascertain the severity of his bilateral 
hearing loss.  The claims file must be 
made available to the examiner prior to 
the examination.  The examination report 
must reflect that a review of the claims 
file was made.  The evaluation should be 
in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and 4.86 
(2002) and should include testing of 
puretone criteria at 1, 000, 2,000, 
3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
test.  All findings should be recorded in 
detail.  The examiner should comment to 
what extent the veteran's bilateral 
hearing loss causes industrial 
impairment.  A complete rationale for all 
opinions expressed must be provided.

3.  The RO should readjudicate the issue 
of entitlement to an initial 
(compensable) evaluation for bilateral 
hearing loss with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  Consideration 
should also be given to whether any 
"staged" rating is warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
determination of the issue on appeal 
remains adverse to the veteran, he should 
be furnished with a supplemental 
statement of the case and given an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




